Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third region” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of
the invention to which the claims are directed. The following title is suggested: OVERCURRENT STRUCTURE FOR POWER MODULE WITH IMPROVED RESISTANCE.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, and further objected to as containing an unlabeled, indefinite term, as discussed in further detail below, but may be allowable if clarified and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 5, the available art of record does not appear to show a second gate electrode layer portion including two second gate electrode layer portions between the first gate electrode layer portion and the gate runner, connected in parallel, in an IGBT having resistive gate electrode layer portions.
	Regarding claim 6, the available art of record does not appear to show a gate runner with an extended portion extending in the active region, along an outer periphery of the second region and surrounding a periphery of the first region, and wherein the second gate electrode layer portion, in the 
Regarding claim 7, the available art of record does not appear to show a second gate electrode layer having a third gate electrode layer portion facing the gate pad, across the interlayer insulating film in a direction orthogonal to the surface of the semiconductor substrate, and a fourth gate electrode layer portion in the third region, having a planar shape in a plane parallel to the surface of the semiconductor substrate, and extending from the third gate electrode layer portion to the gate runner, the fourth gate electrode layer portion electrically connecting the third gate electrode layer portion and the gate runner, in a IGBT having resistive gate electrode layer portions (limitation understood as an arrangement depicted in applicant’s figure 1 and 16, in which the third region is in addition to the first and second regions, rather than replacing the second region as disclosed in applicant’s specification and fig 18.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The meaning of every term used in a claim should be apparent from the prior art or from the
specification and drawings at the time the application is filed. Claim language may not be “ambiguous,
vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention."
Packard, 751 F.3d at 1311. Because no definition can be ascertained for “a third region,” the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention.
For the purposes of examination and to further compact prosecution, the term “a third region,” will be interpreted as a region beneath the gate pad 12 which is in addition to the second region, similar to the structure of applicant’s figure 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi (20170111037) in view of Weyers (US 20180269296 A1) and further in view of Baginski (US 20100001785 A1).   
Regarding claim 1, Shiigi discloses a semiconductor device (a semiconductor device, para 0042), comprising: a semiconductor substrate (semiconductor substrate base body 100, fig 6); an active region (active region, para 0043) provided on the semiconductor substrate; and a termination region (edge termination region, para 0043, region 102 fig 6) provided in the semiconductor substrate, surrounding a periphery (edge, para 0043, fig 6) of the active region, wherein the active region includes: a first cell region (main switching element region 10, fig 6) in which a first insulated-gate-type bipolar transistor is disposed (IGBT, para 0126), and a second cell region (second semiconductor region 5, which can be a current sensing region 40 among other structures, para 0058, fig 6) disposed adjacent to the first cell region (fig 6), wherein the second cell region includes: a first region in which a second insulated-gate-
Shiigi does not explicitly disclose that the termination region comprises a gate runner provided on the semiconductor substrate via the oxide film, the gate runner surrounding a periphery of the active region.  (Shiigi does disclose a gate runner or finger, not depicted, para 0070, running between elements but not around the periphery of the active region.)
However, it is common to dispose a gate runner around the outside of a device and above an oxide layer.  For example, Weyers discloses that a termination region (edge termination region 900, fig 4) comprises a gate runner (gate line 510) provided on a semiconductor substrate (substrate 100, fig 3a) via the oxide film (oxide layer 200, para 0032), the gate runner surrounding a periphery of the active region (active area 1000, para 0055, fig 4.  See also para 0048, disclosing that suitable gate lines can be finger-shaped or peripheral).  A person having ordinary skill in the art at the time of filing could have replaced the intra-cell gate runner of Shiigi with the peripheral surrounding gate runner of Weyers to achieve the predictable result of connecting gates to a shared line without occupying as much active area.  

Further regarding claim 1, the combination of Shiigi and Weyers discloses that the gate runner is electrically connected to a plurality of first gate electrodes (gate electrode connectors area A, B, C, fig 4 Weyers, first to third gate electrode contact structures 610, 620, 630, including gate resistor structures 310, e.g. figs 1a and 5a Weyers) of the first insulated-gate-type bipolar transistor, wherein the first gate electrode layer has: a first gate electrode layer portion electrically connected to a plurality of second gate electrodes of the second insulated-gate-type bipolar transistor (components constituting current sensing region are same as in main region, para 0058 Shiigi; because first and second gate electrodes are electrically connected to the gate runner, and because the gate runner is conductive, the first and second gate electrodes are electrically connected.  See also fig 1 Shiigi showing electrical connection between respective gate electrodes 9 and 47), and a second gate electrode layer portion (portion of gate electrode 47/76 located within current sensing region 40, fig 11, para 0092, Shiigi) in the second region, having a planar shape (planar shape of 76, fig 11 Shiigi) in a plane parallel to a surface of the semiconductor substrate and extending from the first gate electrode layer portion to the gate runner, the second gate electrode layer portion electrically connecting the first gate electrode layer portion and the gate runner (fig 1 Shiigi showing electrical connection between respective gate electrodes 9 and 47; electrically connected via gate line 510 of Weyers)
The combination of Shiigi and Weyers does not explicitly disclose that the second gate electrode layer portion has a resistance value in a range from 100 to 5000 Ohms. (Although the gate resistor structure 310, 315, 320 of Weyers is disclosed to be of varying resistance, Weyers para 0039, and minimally greater than 40 Ohm, para 0027.)

	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.	
Regarding claim 2, the combination of Shiigi, Weyers, and Baginski of claim 1 further discloses that the second gate electrode layer portion, in the plane parallel to the surface of the semiconductor substrate, linearly extends from the first gate electrode layer portion to the gate runner, to connect the first gate electrode layer portion and the gate runner (linear extension portion of insulated resistance track WI extending to gate runner GR, of fig 21, Baginski).
Regarding claim 3, the combination of Shiigi, Weyers, and Baginski of claim 1 further discloses that the second gate electrode layer portion, in the plane parallel to the surface of the semiconductor substrate, meanders and extends from the first gate electrode layer portion to the gate runner, to connect the first gate electrode layer portion and the gate runner (switchbacked portion of insulated resistance track WI extending to gate runner GR, of fig 20, Baginski).

that the second gate electrode layer portion, in the plane parallel to the surface of the semiconductor substrate, extends in an L-shape along an outer periphery of the second region, from the first gate electrode layer portion to the gate runner, to connect the first gate electrode layer portion and the gate runner.  (L-shaped extension portion of insulated resistance track WI extending to gate runner GR, of fig 21, Baginski).
	Regarding claim 8, the combination of Shiigi, Weyers, and Baginski of claim 1 further discloses
the first insulated-gate-type bipolar transistor has a trench gate structure (trench gate IGBT, para 0126, Shiigi) having the first gate electrodes extending in a depth direction of the semiconductor substrate.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahlers (US 20180114788 A1) discloses a gate runner that bends around a gate pad, e.g. fig 1a
Ishii (JP2017079324 (A)) Discloses arrangements of gate runners to adjust timing in each unit cell, e.g. para 0063 
	Losee (US 20180337171 A1) discloses a resistor network for power devices, e.g. para 0034

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva

application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817

/NICHOLAS J TOBERGTE/Examiner, Art Unit 2817